DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 7 are objected to because of the following informalities:  
Claim 2 reads “a female patient” but should state --the female patient--.
Claim 7 reads “ with a tack” but should state -- with the tack--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanton (“Surgery of female incontinence”, 1986, NPL Cite U).
Regarding claim 1, Stanton discloses a method (Pages 97-101, Section “Operative Technique”) of treating stress urinary incontinence (Page 95, Introduction, describes how the surgery relieves stress incontinence), the method comprising moving a vaginal fornix of a female patient adjacent to a pectineal ligament of the female patient (Page 98 "the operator places his forefinger in the vagina and elevates one or other lateral vaginal fornix (Fig. 6.4)."; and securing the vaginal fornix to the pectineal ligament (Page 98 "three sutures of number 1 polyglycolic acid suture (Vicryl or Dexon) or of unabsorbable polybutylate-coated polyester (Ethibond) suture are inserted into the fascia and then to the nearest point on the ipsilateral ileopectineal ligament.").
Regarding claim 10, Stanton wherein moving the vaginal fornix of the female patient adjacent to the pectineal ligament (described supra in claim 1) includes moving an anterior vaginal fornix of the female patient adjacent to the pectineal ligament, and wherein securing the vaginal fornix to the pectineal ligament includes securing the anterior vaginal fornix to the pectineal ligament (Page 100, Figure 6.7).

    PNG
    media_image1.png
    330
    266
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Stanton (“Surgery of female incontinence”, 1986, NPL Cite U) as applied to claim 1 above, and further in view of Gordon (US6048351A1).
Regarding claim 2, Stanton discloses using manually applying a suture to secure the vaginal fornix to the pectineal ligament and does not disclose inserting a fastener applier into a female patient to secure the vaginal fornix to the pectineal ligament. Gordon teaches a method using a fastener applier to the Cooper’s ligament (known in the art as the pectineal ligament) in Cols 9-10, lines 65-1 ("Another embodiment of the device, which may be seen to incorporate many of the above-described features, is particularly adapted for the placement of sutures into the Cooper's ligament via a transvaginal approach.") Gordon further discloses the uses of the fastener applier to complete the urinary tract suspension by securing the vaginal fornix in Col 10, lines 45-51 ("The free ends of the suture are then passed through the vaginal mucosa, and tied with a pulley stitch to allow for proper positioning of the bladder neck. The procedure is repeated on the contralateral side, both pulley stitches tied to the appropriate tension to effect the bladder neck suspension, and the colpotomy closed with absorbable suture."). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Stanton, with the transvaginal use of a fastener applier as taught by Gordon, since such a modification would provide the predictable results of modernizing a method with newer technology by replacing a manual suture method with a suture fastening device which would not impact the originally disclosed method. 
Regarding claim 3, Gordon further discloses inserting the fastener applier into the female patient is performed transvaginally (Cols 9-10, lines 65-1 "Another embodiment of the device, which may be seen to incorporate many of the above-described features, is particularly adapted for the placement of sutures into the Cooper's ligament via a transvaginal approach.").
Regarding claim 5, Gordon further discloses securing the vaginal fornix to the pectineal ligament includes fastening the vaginal fornix to the pectineal ligament with a fastener (Cols 9-10, lines 65-1 "Another embodiment of the device, which may be seen to incorporate many of the above-described features, is particularly adapted for the placement of sutures into the Cooper's ligament via a transvaginal approach." Col 10, lines 45-51 "The free ends of the suture are then passed through the vaginal mucosa, and tied with a pulley stitch to allow for proper positioning of the bladder neck. The procedure is repeated on the contralateral side, both pulley stitches tied to the appropriate tension to effect the bladder neck suspension, and the colpotomy closed with absorbable suture.").
Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stanton (“Surgery of female incontinence”, 1986, NPL Cite U) and Gordon (US6048351A1) as applied to claims 1, 2 and 3 above, and further in view of Williams (US20190150980A1).
Regarding claim 4, neither Stanton or Gordon disclose the use of a tack applier. Williams discloses a method (Abstract) using anchors to secure the patient’s own tissues to ligaments located in the pelvis (Paragraph [0023], specifically the Cooper’s ligament (Claim 49)). Williams further discloses the tack applier can be used transvaginally (Paragraph [0051]). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Stanton and Gordon, with using a tack applier as a fastener applier as taught by Williams, since such a modification would provide the predictable results of replacing the use of manually applied sutures or sutures applied with the fastener applier with the tack applier, since the use of the tack applier would simplify the process.
Regarding claim 6, neither Stanton nor Gordon disclose the use of a tack. Williams discloses securing the vaginal fornix (Paragraph [0023] “The user may repair the pelvic organ prolapse or weakened vaginal tissues using a graft and anchors and/or sutures, or may do the repair using only anchors and/or sutures and the patient's own tissues.”) to the pectineal ligament (Claim 49, Cooper’s ligament) includes fastening the vaginal fornix to the pectineal ligament with a tack (Claim 49, anchor). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Stanton and Gordon, with the use of a tack for securing the fornix to the ligament as taught by Williams, since such a modification would provide the predictable results of replacing the suture with a tack delivered by the Williams method. 
Regarding claim 7, Williams further discloses the fastening of the fornix to the ligament includes firing the tack from the tack applier (Paragraph [0110] “In use, the plunger or other actuator (not shown) contacts the base portion 1104 of the anchor 1102 and releases the anchor 1102 from the internal ribs 916,918. The anchor 1102 passes down the lumen 912 and out a distal end 917 of the unit 704 to be placed in the desired situs of the patient. In operation, a tack 1106 exits a distal end of the unit 704 upon activation of the actuator.”). 
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art alone or in combination does not teach the limitation positioning a fastener applier adjacent to the vaginal fornix before moving the vaginal fornix. Prior discloses moving the fornix and inserting the fastener, but does not explicitly disclose positioning the fastener prior to moving the fornix. 
Claim 9 is dependent on claim 8. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sohlberg (“Burch Colposuspension”, 2019, NPL Cite V) discloses the Burch procedure which should be noted as the standard for the method described. The Burch procedure describes attaching the vaginal fornix to the Cooper’s ligament has been around for 50+ years. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H./Examiner, Art Unit 3791                                                                                                                                                                                                        
/THADDEUS B COX/Primary Examiner, Art Unit 3791